PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RIVEROLL et al.
Application No. 14/896,809
Filed: 8 Dec 2015
For METHODS OF PRODUCING ALGAL CELL CULTURES AND BIOMASS, LIPID COMPOUNDS AND COMPOSITIONS, AND RELATED PRODUCTS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the third renewed petition pursuant to 37 C.F.R. § 1.137(a), filed June 4, 2021, to revive the above-identified application.  A supplement was filed that same day.

This third renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on December 8, 2015, including, inter alia, an Application Data Sheet (ADS) which lists six joint inventors. 

On January 28, 2016, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On March 3, 2017, the USPTO issued a non-final Office action.

On September 5, 2017, applicant filed a reply to the non-final Office action, along with a three-month extension of time to make timely the response.
On November 3, 2017, the USPTO issued a final Office action.

On May 3, 2018, applicant filed a Request for Continued Examination (RCE) along with a three-month extension of time.

On July 23, 2018, the USPTO issued a non-final Office action.

On January 21, 2019, applicant filed a reply to the non-final Office action, along with a three-month extension of time.

On March 8, 2019, the USPTO issued a non-final Office action.

On September 9, 2019 (September 8, 2019 fell on a Sunday), applicant filed a reply to the non-final Office action, along with a three-month extension of time.

On November 13, 2019, the USPTO issued a final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

On July 31, 2020, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was filed, along with the proper statement of unintentional delay, a RCE, an amendment to the claims, and remarks, which was dismissed via the mailing of a decision on October 7, 2020.

On December 3, 2020, a renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed, and was supplemented via a filing on March 22, 2021.  The renewed petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on April 5, 2021.

On that same day, April 5, 2021, a second renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed in response to the dismissal of the renewed petition pursuant to 37 C.F.R. § 1.137(a), which was dismissed via the mailing of a decision on May 3, 2021.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The undersigned has updated USPTO records to reflect the name change of the fourth-listed joint inventor per the corrected/updated ADS received on December 3, 2020.  A corrected filing receipt has been included with this decision.

The Technology Center will be made aware of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that the submission under 37 C.F.R. § 1.114 – the RCE, an amendment to the claims, and remarks each received on July 31, 2020 - can be processed in due course.  









Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).